DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Fig. 8 is objected to because step S805 recites a “COOPERATION FILTERING MODEL” but is presumed to mean a “COLLABORATIVE FILTERING MODEL”.
Fig. 9 is objected to because element 940 recites a “COOPERATION FILTERMING MODEL” but is presumed to mean a “COLLABORATIVE FILTERING MODEL”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The disclosure is objected to because of the following informalities: the specification includes multiple references to a “cooperation filtering model”. It is presumed that the specification is intended to instead recite a “collaborative filtering model”. Appropriate correction is required.

Claim Objections
Claims 3-4 are objected to because of the following informalities:
Claim 3 recites “the plurality of users” in line 3 but for proper antecedent basis should instead read “a plurality of users.
Claim 3 recites “a plurality of users” in line 5 but for proper antecedent basis should instead read “the plurality of users.
Claim 4 is objected to as it depends from claim 3.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an output unit, a sensing unit, a light output unit, and a sound output unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-8, where applicant acts as his or her own lexicographer to specifically define a term of a claim, the written description must clearly define the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so define that claim term. Throughout the claims the term “cooperation filtering model” is recited, but the disclosure appears to be intended to recite to what is commonly referred to as a “collaborative filtering model”. For examination purposes it is presumed that the claims are intended to refer to such a “collaborative filtering model”. 
	Further regarding claim 3, the claim recites “for each time period”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is presumed to recite a probability of use of an item during a time period.
	Regarding claim 10, the claim recites “wherein the usage pattern model is an artificial neural network based model supervised learned by a deep learning algorithm or a machine learning algorithm”. This limitation is indefinite as it could be reasonably interpreted in more than one manner. For example, it could be read as requiring one of a neural network OR a machine learning algorithm, and it could also be read as requiring a neural network that is supervised by either a deep learning algorithm OR a machine learning algorithm. For examination purposes the claim is presumed to recite the latter.
	Regarding claim 11, the claim is rejected due to dependence from claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2004/0035123) in view of Scholz (US 2017/0193589).
	As to claim 1, Kim teaches a refrigerator for providing an item guide service (paragraph 3), the refrigerator comprising:
	an output unit 40;
	a sensing unit 20 configured to acquire user identification information for identifying a user; 
	a memory 10 configured to store information for determining an item to be used by the user (paragraph 26); and
	a processor 30 configured to recognize the user based on the acquired user identification information, predict an item to be used by the recognized user using the stored information, and output item identification for identifying the predicted item through the output unit 40 (paragraphs 26 and 34).
	Kim does not explicitly teach using artificial intelligence by utilizing a collaborative filtering model in the manner as claimed. However, Scholz teaches that it is known to use a collaborative filtering model (paragraph 17, line 2) to predict an item for which the user may express a preference based on other items for which the user has already 
	As to claim 2, Kim, as modified, teaches determining the item to be used based on user information (Kim, paragraphs 44-46) and item usage status information (Scholz, paragraph 25).
	As to claim 5, Kim is silent regarding any use of a light. However, Official Notice is taken that it is well-known in the art to utilize a light in a refrigerator that is illuminated upon opening of a refrigerator door. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Kim to include a light in the refrigerator that is turned on when a refrigerator door is opened because it would provide a universally recognized means of illuminating the refrigerator interior for the convenience of the user when the door is opened. 
	As to claim 7, Kim teaches the user identification including a fingerprint or iris of the user (paragraph 28).
As to claim 8, Kim teaches the item identification information including a name of the item (paragraph 41).
	 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Scholz as applied above, and further in view of Lee (US 2008/0195944).
	As to claim 3, Kim, as modified, teaches the item usage status information including a probability that each of a plurality of users uses a specific item during a time period (Scholz, paragraph 4), but does not explicitly teach that the user information includes an age and gender of each user. However, Lee teaches that it is known to include age and gender in user identification information in order to suggest appropriate dietary treatment (paragraph 177). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Kim to include an age and gender of each user as taught by Lee because it would improve a system capability for suggesting appropriate food for the user.
	As to claim 4, Kim, as modified, teaches predicting a probability of using an item having no usage history in a specific time period, using the user information and the item usage status information (Scholz, paragraph 25, lines 3-6).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Scholz as applied above, and further in view of Chun (US 2019/0348044).
	As to claim 6, Kim, as modified, does not explicitly teach a sound output unit as claimed. However, Chun teaches that it is known to provide a refrigerator with a sound output unit that outputs a guide notification reporting that a selected food item is located . 

Claims 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Graziano (US 2019/0078833).
	As to claims 9-10, Kim teaches most of the limitations of the claims as discussed in the rejections above, but does not explicitly teach using artificial intelligence by utilizing a usage pattern model in the manner as claimed. However, Graziano teaches that it is known to use a usage pattern model in the form of an artificial neural network based model supervised-learned by a machine learning algorithm as a predictive model for forecasting usage (paragraph 29). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Kim to utilize an artificial neural network, stored in the memory 10,  as claimed and taught by Graziano to predict an item preferred by the user because it would increase the functionality of the system by providing the capability to learn user preferences and provide more accurate updated predictions regarding an item that may be desirable for the user.
	As to claim 11, Kim, as modified, teaches using identification data of the user (Kim, paragraph 26) and a time (Graziano, paragraph 22).
	As to claim 12, Kim is silent regarding any use of a light. However, Official Notice is taken that it is well-known in the art to utilize a light in a refrigerator that is illuminated upon opening of a refrigerator door. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Kim to include a light in the refrigerator that is turned on when a refrigerator door is opened because it would provide a universally recognized means of illuminating the refrigerator interior for the convenience of the user when the door is opened.
	As to claim 14, Kim teaches the user identification including a fingerprint or iris of the user (paragraph 28).
	As to claim 15, Kim teaches the item identification information including a name of the item (paragraph 41).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Graziano as applied above, and further in view of Chun.
	As to claim 13, Kim, as modified, does not explicitly teach a sound output unit as claimed. However, Chun teaches that it is known to provide a refrigerator with a sound output unit that outputs a guide notification reporting that a selected food item is located within a refrigerator (paragraph 234). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Kim to include a sound output unit that outputs a notification that the identified food is located in the refrigerator as taught by Chun so that the user can be readily apprised of whether or not a preferred food item needs to be purchased.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763